Citation Nr: 1519450	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-18 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating greater than 30 percent prior to August 3, 2012, and greater than 70 percent thereafter, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating greater than 40 percent for residuals of a shell fragment wound to the lumbar and dorsal spine with retained foreign bodies.

3.  Entitlement to a disability rating greater than 10 percent for residuals of a shell fragment wound to the chest with retained foreign bodies.

4.  Entitlement to an initial rating greater than 20 percent for myelopathy of the right lower extremity.

5.  Entitlement to an initial rating greater than 20 percent for myelopathy of the left lower extremity.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU), including on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Jeffrey E. Marion, Esq.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from December 1966 to December 1968, including in combat in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's claims of entitlement to a disability rating greater than 30 percent for PTSD, a disability rating greater than 40 percent for residuals of a shell fragment wound to the lumbar and dorsal spine with retained foreign bodies, and to a disability rating greater than 10 percent for residuals of a shell fragment wound to the chest with retained foreign bodies.  The Veteran disagreed with this decision in November 2011.  He perfected a timely appeal in June 2013.

This matter is also on appeal from a May 2013 rating decision in which the RO denied the Veteran's claim of entitlement to a TDIU.  The Veteran disagreed with this decision in July 2013.  He perfected a timely appeal in August 2014.

In a July 2013 rating decision, the RO assigned a higher 70 percent rating effective August 3, 2012, for the Veteran's service-connected PTSD.  The Veteran continues to disagree with the disability ratings assigned for his PTSD.  Thus, this claim is as stated on the title page of this decision.

The RO also granted claims of service connection for myelopathy of the right lower extremity and for myelopathy of the left lower extremity, assigning separate 20 percent ratings effective March 18, 2011, for these disabilities in the July 2013 rating decision.  The Veteran, through his attorney, "disagree[d] with all of the adjudicative determinations mentioned" in this rating decision in July 2013 correspondence.  The Board finds that this statement from the Veteran's attorney constituted a valid notice of disagreement. 

The issues of entitlement to an initial rating greater than 20 percent for myelopathy of the right lower extremity, entitlement to an initial rating greater than 20 percent for myelopathy of the left lower extremity, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) (in this case, the RO).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The record evidence shows that, prior to August 3, 2012, the Veteran's service-connected PTSD is manifested by, at worst, moderate symptoms such as fatigue due to insomnia that were resolving slowly over time.

2.  The record evidence shows that, since August 3, 2012, the Veteran's service-connected PTSD is manifested by, at worst, anxiety disorder with sub-clinical PTSD features such as reported chronic sleep impairment due to occasional nightmares of combat, night sweats, lethargy, a lack of motivation, fatigue, anxiety, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and an inability to establish and maintain effective relationships.

3.  The record evidence shows that the Veteran's residuals of a shell fragment wound to the lumbar and dorsal spine with retained foreign bodies are manifested by, at worst, flexion limited to 80 degrees, localized tenderness to palpation for the joints and/or soft tissues of the thoracolumbar spine, guarding or muscle spasm severe enough to result in an abnormal spinal contour, severe intermittent pain (usually dull) bilaterally, mild numbness of the right lower extremity, numbness of the right anterior lower shin, and moderate bilateral radiculopathy of the sciatic nerve.

4.  The record evidence shows that the Veteran's residuals of a shell fragment wound to the chest with retained foreign bodies are manifested by, at worst, multiple superficial scars that are numb to the touch.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 percent prior to August 3, 2012, and greater than 70 percent thereafter, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).

2.  The criteria for a disability rating greater than 40 percent for residuals of a shell fragment wound to the lumbar and dorsal spine with retained foreign bodies have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5290-5295 (effective before September 26, 2003); 38 C.F.R. § 4.71a, DCs 5237, 5243 (effective September 26, 2003).

3.  The criteria for a disability rating greater than 10 percent for residuals of a shell fragment wound to the chest with retained foreign bodies have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.73, DC 5321 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in June 2011 and in March and July 2012, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence showing that his PTSD, residuals of a shell fragment wound to the lumbar and dorsal spine with retained foreign bodies, and residuals of a shell fragment wound to the chest with retained foreign bodies all had worsened.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court previously held that to satisfy the first Quartuccio element for an increased compensation claim, section 5103(a) compliant notice must meet a four-part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled Vazquez-Flores in part, striking the claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Following the Federal Circuit's decision, the Court subsequently issued an opinion incorporating those surviving portions of the first Vazquez-Flores decision, namely that VA must notify the claimant that 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010) (Vazquez-Flores III).  For the following reasons, the Board finds that the elements of the Vazquez-Flores test that remain under Vazquez-Flores III either have been met in this case or that any error in not providing such notice is not prejudicial to the Veteran.

The first and third elements were met by the VCAA notice letters issued during the pendency of this appeal.  These letters informed the Veteran that he needed to provide information showing his service-connected disabilities had worsened.  He was informed that such evidence could be a statement from his doctor or lay statements describing what individuals had observed about his disabilities.  He was told that he needed to provide VA information as to where he had received medical treatment, or that he could send VA any pertinent treatment records.  Examples of evidence needed to support the claim were provided, including laboratory tests, examinations, and statements from other individuals who could describe from their knowledge and personal observations the manner in which his disability had worsened.  He also was informed of what evidence VA would obtain on his behalf and what he needed to do to help VA process his claims.  The Veteran also has submitted personal statements and lay statements from others with respect to his service-connected disability.  As the Board finds the Veteran had actual knowledge of the requirement to show worsening of the disabilities and the variety of the medical and lay evidence which could support his claims, any failure to provide him with adequate notice as to the first and third Vazquez-Flores elements is not prejudicial.

As to the second element of Vazquez-Flores notice, the Board acknowledges that the Veteran was not provided notice that a disability rating would be determined by application of the ratings schedule and relevant diagnostic codes based on the extent and duration of the signs and symptoms of his disability and their impact on his employment.  See Vazquez-Flores III, 24 Vet. App. at 107.  The Veteran received a statement of the case in June 2013 addressing his claims.  Specific VCAA notice to the Veteran of the ratings schedule to be applied to the symptomatology of his disabilities is unnecessary in light of repeated correspondence sent to the Veteran by the AOJ describing the Rating Schedule and applying the relevant regulations to his claims.  The Board finds that the Veteran was on constructive notice of the existence and function of the Ratings Schedule.  The Board further finds that any error in the third element of Vazquez-Flores notice is not prejudicial.  In summary, the Board concludes that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.

As will be explained below in greater detail, the evidence does not support granting increased ratings for PTSD, residuals of a shell fragment wound to the lumbar and dorsal spine with retained foreign bodies, and for residuals of a shell fragment wound to the chest with retained foreign bodies.  Because the Veteran was fully informed of the evidence needed to substantiate his claims, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the June 2011 letter was issued prior to the currently appealed rating decision issued in October 2011; thus, this notice was timely.  Because the Veteran's increased rating claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot and there can be no failure to notify the Veteran.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board, although he declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  The Board notes in this regard that VA requested the Veteran's complete Social Security Administration (SSA) records during the pendency of this appeal; however, SSA personnel verbally notified VA personnel that there were no SSA records available for the Veteran and a formal negative response would be provided.  The AOJ subsequently concluded in a formal memorandum to the file in May 2013 that the Veteran's SSA records were not available for review.  Having reviewed the record evidence, the Board agrees.

The Veteran also has been provided with VA examinations which address the current nature and severity of his PTSD, residuals of a shell fragment wound to the lumbar and dorsal spine with retained foreign bodies, and for residuals of a shell fragment wound to the chest with retained foreign bodies.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Increased Rating Claims

The Veteran contends that his service-connected PTSD, residuals of a shell fragment wound to the lumbar and dorsal spine with retained foreign bodies, and residuals of a shell fragment wound to the chest with retained foreign bodies are all more disabling than currently evaluated.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Veteran's service-connected PTSD currently is evaluated as 30 percent disabling prior to August 3, 2012, and as 70 percent disabling thereafter, under 38 C.F.R. § 4.130, DC 9411.  See 38 C.F.R. § 4.130, DC 9411 (2014).  As relevant to this claim, a 30 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships.  

A 100 percent rating is assigned under DC 9411 for PTSD manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

The Veteran's service-connected residuals of a shell fragment wound to the lumbar and dorsal spine with retained foreign bodies currently are evaluated as 40 percent disabling effective November 2, 2000, by analogy to 38 C.F.R. § 4.71a, DC 5290-5295.  Historically, a rating decision issued in July 1969 granted service connection for residuals of a shell fragment wound to the lumbar and dorsal spine with retained foreign bodies and assigned a 30 percent rating effective December 17, 1968, pursuant to 38 C.F.R. §§ 4.71a, DC 5320.  The 30 percent rating remained in effect until a rating decision issued in February 2001 which assigned a higher 40 percent rating effective November 2, 2000, pursuant to 38 C.F.R. § 4.71a, DC 5320-5295.  Under the laws administered by VA, a disability rating that has been continuously rated at or above a certain percentage for at least 20 years is a protected rating.  A protected rating cannot be reduced, let alone eliminated, absent a showing of fraud. 38 U.S.C.A. § 110 (West 2014); 38 C.F.R. § 3.951 (2014).

Effective September 26, 2003, VA revised the criteria for rating general diseases and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  Disabilities and injuries of the spine currently are evaluated under 38 C.F.R. § 4.71a, DCs 5235 through 5243.  If the revised criteria (effective from September 26, 2003) are favorable to the Veteran, then such criteria can be applied only for the period from and after the effective date of the regulatory change.  The Veteran gets the benefit of having the former criteria (in effect prior to September 26, 2003) applied for the period prior and after the change was made, however.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); see also DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

With respect to the Veteran's service-connected residuals of a shell fragment wound to the lumbar and dorsal spine with retained foreign bodies, the Board notes that, under DC 5295, a maximum 40 percent rating was assigned under DC 5295 for severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above symptoms with abnormal mobility on forced motion.  See 38 C.F.R. § 4.71a, DC 5295 (effective prior to September 26, 2003).  Because the Veteran currently is in receipt of the maximum 40 percent rating available under the former rating criteria for spine disabilities, the revised rating criteria must be considered in adjudicating his currently appealed increased rating claim for residuals of a shell fragment wound to the lumbar and dorsal spine with retained foreign bodies.

Effective September 26, 2003, all rating criteria applicable to the diseases and injuries of the spine under 38 C.F.R. § 4.71a were amended.  See 68 Fed. Reg. 51,454 (August 27, 2003) codified at 38 C.F.R. § 4.71a, DC's 5235 to 5243 (2004).  The amendment changed the diagnostic code numbers used for all spine disabilities and instituted the use of a General Rating Formula for diseases and injuries of the spine for the new DC's 5235 to 5243.  As relevant to this claim, under the General Rating Formula, a 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine.  A maximum 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  These ratings are assigned with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  See generally 38 C.F.R. §§ 4.71a, DC's 5235-5242 (effective September 26, 2003).

The words "slight," "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 .  It also should be noted that use of terminology such as "severe" by VA examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  Although the criteria under DCs 5290 through 5292 were less defined than the current criteria, guidance can be obtained from the amended regulations.  In adopting specific ranges of motions to define what is normal, VA stated that the ranges of motions were based on the American Medical Association Guides to the Evaluation of Permanent Impairment, 2nd ed., (1984), which is the last edition of the Guides that measured range of motion of the spine using a goniometer.  See Supplementary Information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).  In other words, even though the pre-2003 regulations did not define normal range of motion for the spine, the current definition is based on medical guidelines in existence since 1984, and thus the Board can consider the current ranges of motion as guidance to rating spine disabilities under the old criteria.

The Veteran's service-connected residuals of a shell fragment wound to the chest with retained foreign bodies currently are evaluated as 10 percent disabling by analogy to 38 C.F.R. § 4.73, DC 5321 (Muscle Group XXI injuries).  See 38 C.F.R. § 4.73, DC 5321 (2014).  Muscle Group XXI function involves respiration and the muscles of respiration or thoracic muscle group).  A 10 percent rating is assigned under DC 5321 for moderate injuries to Muscle Group XXI.  A maximum 20 percent rating is assigned for severe or moderately severe injuries to Muscle Group XXI.  Id.

In Johnson, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected disabilities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating.  In other words, the record evidence does not indicate that the Veteran's service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.  

Factual Background

The record evidence shows that, on VA PTSD examination in June 2011, the Veteran's complaints included hostility towards his spouse, anxiety, tension, and aggressiveness.  His problems were "associated with Vietnam."  A history of domestic violence in 2000 and a driving under the influence (DUI) arrest in 1990 was noted.  The Veteran was married to his third wife and "has an appropriate relationship with his adult children."  He also "has a few friends" and did flower gardening.  There was no history of suicide attempts or violence.  Mental status examination of the Veteran showed he was clean, unremarkable psychomotor activity, a good mood, full orientation, unremarkable thought process and thought content, no delusions or hallucinations, reported sleep impairment and appropriate sleep with medication, no inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal or suicidal ideation, good impulse control, reported episodes of violence, an ability to maintain minimum personal hygiene, no problems with activities of daily living, and normal memory.  The Veteran reported that he had retired in 2010 after working 18 years because he was eligible "by age or duration of work."  The Veteran's GAF score was 55, indicating moderate symptoms.  The VA examiner stated that the Veteran "acknowledges that his symptoms are resolving slowly over time."  This examiner concluded that the Veteran's PTSD was manifested by signs and symptoms that were transient or mild and decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress.  This examiner also stated that the Veteran "experiences classic PTSD security and social interactive issues, as well as fatigue associated with his insomnia."  The Axis I diagnosis was PTSD.

On VA spine examination in June 2011, the Veteran's complaints included progressively worse low back pain since multiple shell fragment wounds experienced while in combat in Vietnam.  The Veteran denied any history of bowel or bladder problems and reported a history of fatigue, decreased motion, stiffness, weakness, spasms, and spine pain throughout the "entire lower back" which he described as moderate constant daily dull pain that was not radiating.  There were no incapacitating episodes of spine disease.  The Veteran wore a back brace and was able to walk 1/4 mile but less than 1 mile.  Physical examination of the spine showed normal posture, head position, and gait, no abnormal spinal curvatures, no objective abnormalities of cervical or thoracolumbar sacrospinalis muscles, normal reflexes, sensation, muscle strength, and muscle tone, and no muscle atrophy.  Range of motion testing showed flexion to 90 degrees, lateral flexion to 30 degrees in both directions, lateral rotation to 30 degrees in both directions, with objective evidence of pain following repetitive motion but no additional limitation of motion.  The Veteran's spine pain was at 30 degrees on rotation in both directions "affective [the] entire lower back."  There was no evidence for radiculopathy.  X-rays showed a slightly exaggerated lumbar spine lordotic curvature, multi-level disk space narrowing and hypertrophic osteophytic vertebral body end-plate spurring most severe at L5-S1, suspect L5-S1 neural foramina narrowing, degenerative changes in the lower thoracic spine, "and some suspected shrapnel in lateral peripheral abdominal and pelvic soft tissues."  The Veteran had retired in 2010.  The diagnosis was back strain with a history of degenerative changes, retained foreign bodies, and herniated nucleus pulposus (HNP) at L4-5.

On VA outpatient treatment in October 2011, the Veteran's complaints included lots of anger, frustration, and shame after being pulled over by police and held for several hours back in May 2011.  The VA physician stated that the Veteran "was tearful during session."  Mental status examination of the Veteran showed he was neatly dressed, full orientation, coherent and relevant thought processes and speech patterns, and no suicidal or homicidal ideation.  The Veteran's GAF score was 60, indicating moderate symptoms.  The assessment included PTSD.  The Veteran was advised to increase his Vistaril 50 mg twice daily for anxiety and to begin Zoloft 25-50 mg for depression and anxiety.

In February 2012, the Veteran stated that he was doing well.  Mental status examination of the Veteran and his GAF score were unchanged.  The assessment included PTSD.

In June 2012, the Veteran's complaints included night sweats and disturbing dreams at least twice a month.  Mental status examination of the Veteran and his GAF score were unchanged.  The assessment included chronic PTSD.  The VA physician added Prazosin 2 mg nightly for nightmares.

On VA PTSD Disability Benefits Questionnaire (DBQ) on August 3, 2012, the Veteran's complaints included recent onset night sweats "since his most recent PTSD examination.  Some of his other symptoms have changed in severity."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran had been married for 15 years.  He was taking sertraline to treat depression and trazodone to treat sleep impairment.  "[The Veteran] attributes his lethargy and lack of motivation to his psychotropic medications."  The Veteran also reported that "he is apparently sensitive to his psychotropic medication in that he is fatigue[d] and only becomes alert in the afternoon.  'It takes me a long time to get started.'"  Mental status examination of the Veteran showed that he experienced anxiety, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and an inability to establish and maintain effective relationships.  Although the VA examiner stated that the Veteran was capable of managing his own financial affairs, he also noted that the Veteran's wife "manages all finances.  [The Veteran] has been dependent on his wife for financial assistance."  The VA examiner concluded that, because the Veteran did not meet either Criterion E or Criterion F, he did not meet the full criteria for a diagnosis of PTSD.  The Veteran's GAF score was 55.  The Axis I diagnosis was anxiety disorder with sub-clinical PTSD features (formerly called PTSD).  

On VA back (thoracolumbar spine) conditions DBQ in August 2012, the Veteran's complaints included chronic mid and lower back pain with intermittent radiation of sharp stabbing pain to the bilateral lower extremities "when awkward movements are made (such as going down stairs, lifting greater [than] 50 [pounds], or bending over, or fast walking - unable to run)."  The Veteran reported that his low back pain radiated down his lower leg "but he cannot say how far [because] he has never paid attention to that detail."  The Veteran denied that flare-ups impacted the function of the thoracolumbar spine.  Range of motion testing showed flexion to 90 degrees or greater with objective evidence of painful motion beginning at 60 degrees, extension to 25 degrees with objective evidence of painful motion beginning at 20 degrees, lateral flexion to 30 degrees or greater with objective evidence of painful motion beginning at 30 degrees or greater in both directions, and lateral rotation to 30 degrees or greater with objective evidence of painful motion beginning at 30 degrees or greater in both directions.  Repetitive testing showed flexion to 80 degrees.  The Veteran also experienced less movement than normal, excess fatigability, incoordination, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  Physical examination showed localized tenderness to palpation for the joints and/or soft tissues of the thoracolumbar spine, guarding or muscle spasm severe enough to result in an abnormal spinal contour, 5/5 muscle strength throughout except for 4/5 left ankle plantar flexion, no muscle atrophy, hypoactive reflexes, normal sensation to light touch in the upper anterior thigh and thigh/knee bilaterally, decreased sensation to light touch in the lower leg/ankle and foot/toes bilaterally, positive straight leg raising bilaterally, severe intermittent pain (usually dull) bilaterally, mild numbness of the right lower extremity, numbness of the right anterior lower shin, and moderate bilateral radiculopathy of the sciatic nerve.  The VA examiner stated that intervertebral disc syndrome was present but the Veteran had not experienced any incapacitating episodes in the previous 12 months.  The Veteran regularly used a back brace when driving more than 50 miles "or with increased discomfort" and usually used it twice a week.  X-rays showed arthritis.  The diagnoses included residuals of shell fragment wound to the lumbar and dorsal spine with degenerative disc disease and HNP L4/5.

On VA scars/disfigurement DBQ in August 2012, no relevant complaints were noted.  The Veteran's in-service history of being injured with multiple shell fragment wounds was noted.  None of the Veteran's scars of the trunk or extremities were painful, unstable, with frequent loss of covering of skin over the scar, both painful and unstable, or due to burns.  Physical examination showed the posterior trunk was affected with multiple scars on the right upper back, mid upper back, upper and lower mid back, upper right back, low left back.  All of the scars were superficial non-linear scars.  The combined total area of the posterior trunk scars was 23 square centimeters (cm).  None of the Veteran's scars resulted in limitation of function.  "All scars themselves are numb to the touch."  The diagnoses included multiple shell fragment wounds to the posterior chest.

On VA outpatient treatment in September 2012, the Veteran stated, "I am doing pretty good."  He reported experiencing occasional nightmares of combat.  His sleep was "good was trazodone, feels stable, denies depressed mood."  He was busy gardening and landscaping.  He denied any suicidal or homicidal ideation.  Mental status examination of the Veteran showed he was neatly dressed, appeared relaxed and smiling, full orientation, and coherent and relevant thought process and speech pattern.  The Veteran's GAF score was 60.  The assessment included chronic PTSD.  The Veteran was advised not to make any changes in his medications.

In December 2012, the Veteran stated, "I am doing good.  I am on correct combinations of medications."  The VA physician stated that he last had seen the Veteran in January 2012.  The Veteran stated that his nightmares were occasional and he could go back to sleep if he got up at night to go to the bathroom.  He participated in church activities, lawn work, and helping his grandson "to get ready to catch [the] bus."  Mental status examination of the Veteran showed he was well groomed, neat, good eye contact, no tremors, normal speech, no hallucinations, illusions, organized and goal directed thought process, no auditory or visual hallucinations, no suicidal or homicidal ideation, intact abstract thinking, full orientation, intact memory, good judgment, and complete insight.  The VA physician stated that the Veteran's "PTSD elements do not meet syndrome complex criteria at this time."  The Veteran's GAF score was 60.  The diagnoses were a single episode of anxiety/panic attack and mood disorder, not otherwise specified.

The Veteran's PTSD screen was positive in March 2013.  On VA outpatient treatment later that same month, the Veteran's complaints included continued nightmares and difficulty sleeping.  "He continues to do lawn work and help his get ready for school in the morning.  He participated in church activities."  He reported that his nightmares were less frequent on medication.  Mental status examination of the Veteran showed adequate hygiene and grooming, normal speech, logical and linear thought process and content, adequate impulse control, and good judgment and insight.  The diagnosis was PTSD.

In March 2014, the Veteran reported that he was worried that his estranged brother's recent death might aggravate his PTSD.  "Part of the problem [with continued PTSD symptoms] was that he was taking his prazosin on an intermittent basis."  Mental status examination of the Veteran showed he was in acute distress, grieving and tearful over his estranged brother's recent death, mildly increased psychomotor activity, and full orientation.   The assessment was that the Veteran "is dealing with a loss.  He is in a mourning period."

In May 2014, the Veteran complained of reduced PTSD symptoms including ruminations, anxiety, avoidance of charged emotions and charged objects, and an increased startle response.  The Veteran reported that his medications helped his symptoms.  Mental status examination of the Veteran showed eye contact and psychomotor activity within normal limits, full orientation, normal syntax, and no paranoia.  The assessment was that the Veteran was "doing well and somewhat improved since previous session."

In August 2014, it was noted that the Veteran "continues to adapt to his PTSD" and PTSD symptoms "are slowly being reduced."  Mental status examination of the Veteran showed he was in no apparent distress, moving and walking slowly, diminished psychomotor activity, eye contact within normal limits, full orientation, and normal syntax.

Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for a disability rating greater than 30 percent prior to August 3, 2012, and greater than 70 percent thereafter, for PTSD.  The Veteran contends that his service-connected PTSD is more disabling than evaluated during each of the time periods at issue in this appeal.  The record evidence does not support his assertions regarding an objective worsening of his service-connected PTSD symptomatology either before or after August 3, 2012.  It shows instead that, prior to August 3, 2012, the Veteran's service-connected PTSD is manifested by, at worst, moderate symptoms such as fatigue due to insomnia that were resolving slowly over time (as noted on VA PTSD examination in June 2011).  At his June 2011 VA examination, the VA examiner stated that the Veteran himself acknowledged that his service-connected PTSD symptoms "are resolving slowly over time."  The Veteran was married to his third wife and "has an appropriate relationship with his adult children."  He also "has a few friends" and did flower gardening.  The Veteran's GAF score was 55, indicating moderate symptoms, and the VA examiner also noted that the Veteran experienced fatigue due to insomnia.  The June 2011 VA examiner concluded that the Veteran's PTSD was manifested by signs and symptoms that were transient or mild and decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress (i.e., a 10 percent rating under DC 9411).  There is no indication that, prior to August 3, 2012, the Veteran's service-connected PTSD was manifested by at least occupational and social impairment with reduced reliability and productivity or deficiencies in most areas or total occupational and social impairment (i.e., a 50, 70, or 100 percent rating under DC 9411).  See 38 C.F.R. § 4.130, DC 9411 (2014).  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to a disability rating greater than 30 percent prior to August 3, 2012, for PTSD.  Thus, the Board finds the criteria for a disability rating greater than 30 percent prior to August 3, 2012, for the Veteran's service-connected PTSD have not been met.

The Veteran also is not entitled to a disability rating greater than 70 percent effective August 3, 2012, for PTSD.  The Board acknowledges that, on VA examination on August 3, 2012, the Veteran reported that some of his symptoms attributable to service-connected PTSD "have changed in severity" and he experienced recent onset night sweats.  He also reported experiencing "lethargy and a lack of motivation [due] to his psychotropic medications" prescribed to treat his service-connected PTSD.  He further reported experiencing fatigue as a result of his psychotropic medications.  Mental status examination of the Veteran showed that he experienced anxiety, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and an inability to establish and maintain effective relationships.  Although the Board recognizes that the symptomatology associated with the Veteran's service-connected PTSD had worsened on VA examination on August 3, 2012, the evidence does not suggest that, since that date, the Veteran has experienced total occupational and social impairment (i.e., a 100 percent rating under DC 9411) due to PTSD such that disability rating greater than 70 percent is warranted for this time period.  Id.  More importantly, the August 2012 VA examiner concluded that the Veteran no longer met the full criteria for a valid diagnosis of PTSD.  The Veteran's GAF score in August 2012 also indicates that his service-connected PTSD symptomatology was, at worst, moderately disabling.  The Veteran himself reported on subsequent VA outpatient treatment that he was doing well with only occasional nightmares of combat, participation in activities, and GAF scores again reflecting moderate symptoms.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates his entitlement to a disability rating greater than 70 percent effective August 3, 2012, for service-connected PTSD.  Thus, the Board finds that the criteria for a disability rating greater than 70 percent effective August 3, 2012, for PTSD also have not been met.

The Board finally finds that the preponderance of the evidence is against the Veteran's claim for a disability rating greater than 40 percent for service-connected residuals of a shell fragment wound to the lumbar and dorsal spine with retained foreign bodies.  The record evidence does not support the Veteran's assertions regarding his entitlement to an increased rating for this disability.  It shows instead that this disability is manifested by, at worst, flexion limited to 80 degrees, localized tenderness to palpation for the joints and/or soft tissues of the thoracolumbar spine, guarding or muscle spasm severe enough to result in an abnormal spinal contour, severe intermittent pain (usually dull) bilaterally, mild numbness of the right lower extremity, numbness of the right anterior lower shin, and moderate bilateral radiculopathy of the sciatic nerve.  As noted elsewhere, the Veteran currently is in receipt of the maximum 40 percent rating available under the former rating criteria for spine disabilities.  See 38 C.F.R. § 4.71a, DC 5290-5295 (effective before September 26, 2003).  As such, the revised rating criteria must be considered in adjudicating his currently appealed increased rating claim for residuals of a shell fragment wound to the lumbar and dorsal spine with retained foreign bodies.  There is no indication in the medical evidence of record that the Veteran experiences unfavorable ankylosis of the entire thoracolumbar spine or the entire spine (i.e., a 50 or 100 percent rating under the revised DC's for evaluating spine disabilities) such that a disability rating greater than 40 percent for service-connected residuals of a shell fragment wound to the lumbar and dorsal spine with retained foreign bodies is warranted.  The August 2012 VA examiner also stated that, although intervertebral disc syndrome was present, the Veteran had not experienced any incapacitating episodes in the previous 12 months.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to a disability rating greater than 40 percent for his service-connected residuals of a shell fragment wound to the lumbar and dorsal spine with retained foreign bodies.  Thus, the Board finds that the criteria for a disability rating greater than 40 percent for residuals of a shell fragment wound to the lumbar and dorsal spine with retained foreign bodies have not been met.

The Board finally finds that the preponderance of the evidence is against granting the Veteran's claim for a disability rating greater than 10 percent for residuals of a shell fragment wound to the chest with retained foreign bodies.  The record evidence does not support the Veteran's assertions regarding his entitlement to an increased rating for this disability.  It shows instead that this disability is manifested by, at worst, multiple superficial scars that are numb to the touch (as seen on VA examination in August 2012).  The August 2012 VA examiner found that none of the Veteran's scars of the trunk or extremities were painful, unstable, with frequent loss of covering of skin over the scar, both painful and unstable, or due to burns.  All of these scars were superficial.  And none of them resulted in any limitation of function.  There is no indication that the Veteran experienced severe or moderately severe disability of Muscle Group XXI (i.e., a 20 percent rating under DC 5321) such that a disability rating greater than 10 percent for his service-connected residuals of a shell fragment wound to the chest with retained foreign bodies is warranted.  See 38 C.F.R. § 4.73, DC 5321 (2014).  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates his entitlement to an increased rating for this disability.  Thus, the Board finds that the criteria for a disability rating greater than 10 percent for residuals of a shell fragment wound to the chest with retained foreign bodies have not been met.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of extraschedular ratings for his service-connected PTSD, residuals of a shell fragment wound to the lumbar and dorsal spine with retained foreign bodies, or residuals of a shell fragment wound to the chest with retained foreign bodies.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  The Board again notes that the Veteran currently is receiving the maximum 40 percent rating for his service-connected residuals of a shell fragment wound to the lumbar and dorsal spine with retained foreign bodies that is available under the former rating criteria for evaluating spine disabilities.

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the Veteran's service-connected PTSD, residuals of a shell fragment wound to the lumbar and dorsal spine with retained foreign bodies, and residuals of a shell fragment wound to the chest with retained foreign bodies are all not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of each of these service-connected disabilities.  This is especially true because the 70 percent rating currently assigned for the Veteran's PTSD effective August 3, 2012, contemplates severe disability.  This also is true because the 40 percent rating currently assigned for the Veteran's residuals of a shell fragment wound to the lumbar and dorsal spine with retained foreign bodies contemplates moderately severe disability and the 10 percent rating current assigned for his residuals of a shell fragment wound to the chest with retained foreign bodies contemplates slight disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The Veteran has been retired throughout the pendency of this appeal and his TDIU claim is being addressed in the REMAND portion of the decision below.  There is no indication that the Veteran was hospitalized at any time during the appeal period for treatment of any of the currently appealed service-connected disabilities.  And, as noted elsewhere, the symptomatology experienced by the Veteran as a result of his service-connected disabilities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating under Johnson.  In light of the above, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability rating greater than 30 percent prior to August 3, 2012, and greater than 70 percent thereafter, for PTSD is denied.

Entitlement to a disability rating greater than 40 percent for residuals of a shell fragment wound to the lumbar and dorsal spine with retained foreign bodies is denied.

Entitlement to a disability rating greater than 10 percent for residuals of a shell fragment wound to the chest with retained foreign bodies is denied.


REMAND

The Veteran contends that his service-connected myelopathy of the right lower extremity and service-connected myelopathy of the left lower extremity are both more disabling than currently evaluated.  The Veteran also contends that he is entitled to a TDIU, including on an extraschedular basis.  Having reviewed the record evidence, the Board finds that additional development is required before the underlying claims can be adjudicated on the merits.

As noted in the Introduction, after the AOJ granted the Veteran's claims of service connection for myelopathy of the right lower extremity and for myelopathy of the left lower extremity, assigning separate 20 percent ratings effective March 18, 2011, in the July 2013 rating decision, the Veteran, through his attorney, disagreed with these ratings in correspondence received later in July 2013.  As also noted in the Introduction, the Board finds that the July 2013 correspondence from the Veteran's attorney constitutes a valid notice of disagreement.  To date, the AOJ has not issued a Statement of the Case (SOC) to the Veteran on these issues.  Where a claimant files a notice of disagreement and the RO has not issued an SOC, the issue must be remanded to the RO for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Thus, the Board finds that, on remand, the AOJ should issue an SOC to the Veteran and his attorney on the claims of entitlement to initial ratings greater than 20 percent for myelopathy of the right lower extremity and for myelopathy of the left lower extremity.

With respect to the Veteran's TDIU claim, the Board notes that he and his attorney contend strenuously that he is entitled to a TDIU, including on an extraschedular basis.  See generally 38 C.F.R. § 4.16 (2014).  The Board also notes that service connection currently is in effect for PTSD, evaluated as 70 percent disabling effective August 3, 2012, residuals of a shell fragment wound to the lumbar and dorsal spine with retained foreign bodies, evaluated as 40 percent disabling effective November 2, 2000, residuals of a shell fragment wound to the left arm with keloid scars, evaluated as 20 percent disabling effective December 17, 1968, myelopathy of the left lower extremity, evaluated as 20 percent disabling effective March 18, 2011, myelopathy of the right lower extremity, evaluated as 20 percent disabling effective March 18, 2011, residuals of a shell fragment wound to the right shoulder, evaluated as 10 percent disabling effective December 17, 1968, residuals of a shell fragment wound to the left leg with muscle hernia, evaluated as 10 percent disabling effective December 17, 1968, residuals of a shell fragment wound to the chest with retained foreign bodies, evaluated as 10 percent disabling effective December 17, 1968, residuals of a shell fragment wound to the right tibia, a right middle finger scar, residuals of a shell fragment wound to the left foot, and for residuals of acne, each evaluated as zero percent disabling effective December 17, 1968.  The Veteran's combined disability evaluation for compensation currently is 90 percent effective March 18, 2011.  Thus, the Veteran currently meets the scheduler criteria for a TDIU.  Id.  

The Board observes that, in July 2013 correspondence, the Veteran's attorney asserted, "It is our position that because the Veteran has one disability at 70% and a total rating of 90%, the VA must automatically consider the Veteran to be entitled to Individual Unemployability from the effective date."  The Board also observes that, in August 2014, the Veteran's attorney asserted, "The fact that the Veteran now has a 70% rating for PTSD leads to a presumption that the Veteran is individually unemployable."  These facile assertions misread the plain language of 38 C.F.R. § 4.16a which states, "Total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities" provided the Veteran meets the scheduler criteria.  See 38 C.F.R. § 4.16(a) (emphasis added).  Contrary to the assertions of the Veteran's attorney in July 2013 and in August 2014, there is no automatic presumption of unemployability in the relevant regulations governing TDIU claims.

The Board next notes that adjudication of the Veteran's higher initial rating claims for myelopathy of the right lower extremity and for myelopathy of the left lower extremity likely will impact adjudication of the TDIU claim.  Accordingly, these claims are inextricably intertwined and adjudication of the TDIU claim must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case (SOC) to the Veteran and his attorney on the claims of entitlement to an initial rating greater than 20 percent for myelopathy of the right lower extremity and to an initial rating greater than 20 percent for myelopathy of the left lower extremity.  A copy of any SOC issued should be included in the claims file.  This claim should be returned to the Board for further appellate consideration only if the Veteran perfects a timely appeal.

2.  Thereafter, readjudicate the Veteran's claim of entitlement to a TDIU, to include consideration of whether the requirements for referral to the Director of Compensation and Pension Service have been invoked under 38 C.F.R. § 4.16(b).  If the determination remains adverse to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to this claim.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


